Wright, J.,
dissenting. As I have said on other occasions, I have no moral compunctions about imposing the death penalty when required. However, I believe that the death penalty should be applied only when the state has met its *68heavy burden of proof and should be used sparingly. That view is supported by the legislative history of R.C. 2929.04.
As part of this court’s review, we must independently determine whether the state has met its burden in proving that the aggravating circumstances outweigh the mitigating factors beyond a reasonable doubt. This, of course, is the heaviest burden under the law. In my view, the aggravating circumstances clearly do not outweigh the mitigating factors in this matter. This is the type of case that calls for the application of mercy, and it is for this reason that I respectfully dissent.
I certainly cannot deny that this was a horrible crime, resulting in the senseless death of five innocent children. It is not my job to criticize a jury verdict supported by adequate evidence. I do not excuse Gamer’s actions, and I do believe that he should be severely punished for his crimes, i.e., five life sentences. However, although the state has proven William Garner’s guilt beyond a reasonable doubt, I believe that there is a fair amount of residual doubt as to whether Garner possessed the necessary purpose to kill.
The mitigating factors that Garner presented are among the most compelling that this court has seen. The conditions in which Garner was raised and the experiences that he endured throughout his entire life are even more extreme than the factors presented in State v. Murphy (1992), 65 Ohio St.3d 554, 605 N.E.2d 884 (Moyer, C.J., Wright and Herbert R. Brown, JJ., dissenting).
Garner’s home life was one in which the “family structure” was replaced with violence, physical injury, sexual abuse and abject terror. The basic needs of Garner and his siblings were ignored by their mother, a child-care provider of all things. His mother’s need to satisfy her own immediate gratification superseded the needs of, and her responsibility to, her children.
William Garner is the youngest of six children born to Patricia Garner. Mrs. Garner’s other children are Gary Sawyer, Lisa Ross, Marvin Garner, Bobbie Lynette (now deceased), and William Garner’s twin brother, Willie. Gary Sawyer is now incarcerated at the Southern Ohio Correctional Facility at Lucasville. While Mrs. Garner was pregnant with William and Willie, Bobbie was murdered by one of Mrs. Garner’s boyfriends. Lisa was sexually abused over a period of years by one of Mrs. Garner’s boyfriends. One instance of abuse was committed in the presence of Mrs. Garner, who did nothing to prevent it. Lisa’s brother, Gary, also sexually assaulted her. Lisa testified that Gary also assaulted or attempted to assault two female cousins. Mrs. Garner testified that Gary admitted to her that he also sexually abused his brother, William, when they were children. Another one of Mrs. Garner’s boyfriends submerged Marvin’s feet into scalding water, causing severe burns that have left Marvin Garner disfigured to this day. This, of course, has resulted in a constant reminder to the entire family of the abuse that was a common occurrence in their house.
*69Although the state has argued that the instances of abuse suffered by Lisa and the other Garner children are irrelevant as mitigating factors for appellant, the recitation of events that occurred throughout Garner’s lifetime adds credence to the descriptions above and below of his tragic upbringing.
Additionally, Garner was present in the household during the physical and sexual abuse of Lisa and the physical abuse suffered by the other children. This was the lifestyle in which he was reared. A constant pattern of physical, mental, emotional and sexual abuse and neglect is all that Garner has ever known.
Lisa testified that she was responsible for the children when her mother was not at home. By age four, the twins, William and Willie, would go to the grocery store to “hustle for money” for food. Lisa said the children would go to the neighborhood grocery store and offer to carry bags of groceries in exchange for food. On occasion, Mrs. Garner would take the money the children earned for food and would “go out with it.”
Lisa testified that their mother was abusive and violent towards the children as well as to her boyfriends and husbands. The children were beaten with anything she could get her hands on, such as two by fours and extension cords. Mrs. Garner had her children assist her in beating up her boyfriends, and the children were present when she and a boyfriend beat up her husband. Garner participated in one such beating when he was four or five years old.
Dr. Nancy Schmidtgoessling, a psychologist appointed by the court to evaluate Garner, agreed that it is very difficult for a person like William Garner who is “raised in an environment where you have a mother who does not provide proper care and support for children, a brother who rapes you and beats you up, a home life where people are violated in numerous ways, a home life where no one cares as far as your educational background is concerned, where you find that situation, and you have a person who has a low IQ and some brain impairment to act in a pro social way.”
Dr. Schmidtgoessling continued by stating, “[G]iven that kind of background and resources, it is very difficult for that person to behave appropriately. They do not have the opportunity to develop the kind of skills and the appropriate emotional reactions that enable you to be a functional, normally healthy, normally productive person.”
Dr. Jeffrey Smalldon, a clinical psychologist, also evaluated Garner. Dr. Smalldon testified that the results of the tests administered to appellant indicated quite clearly that Garner has some degree of underlying brain impairment and that he functions in a borderline range of intellectual functioning between mild retardation and low average IQ. Dr. Smalldon testified that Garner has residual attention deficit disorder and a diagnostic impression of marijuana abuse, possi*70bly marijuana dependence. Dr. Smalldon also testified that Garner has a mixed personality disorder with borderline antisocial features.
Dr. Smalldon also testified about certain factors that have an important effect and continuing influence on the development of a disorder such as Garner’s and applied those factors to Gamer’s lifestyle and upbringing. One of the factors discussed was parental bonding. Dr. Smalldon theorized that the necessary bonding process between Garner and his mother would have been profoundly disrupted when appellant returned to the hospital for the first nine months of his life due to his failure to thrive.
Other factors Dr. Smalldon applied included environmental factors and appropriate role models during Garner’s childhood. Dr. Smalldon testified that appellant was traumatized by the environmental influences to which he was exposed, including the lack of parental figures and role models. Garner had virtually no structured opportunities for learning, enrichment, or stimulation. Garner’s biological father denied paternity, and the primary male figure in the household while Gamer was a child was George Cunnigham, the man who repeatedly sexually abused Garner’s sister. Many of Gamer’s mother’s subsequent boyfriends were abusive to Garner and his siblings. Appellant had no consistent, physically present, emotionally available parental figure in his early life. The only consistency in his life was the pattern of irresponsible behavior, inadequate attention to his needs, and his exposure to violent and repeated sexual and physical abuse from his older brother and frequent physical abuse from his mother.
Even Dr. Joseph Schroeder, a rebuttal witness for the state, testified that Garner had a brain impairment and that his IQ showed that he is in the below average and borderline range, ie., on the border between below average and mental retardation.
When continually pressed by the state with regard to whether Garner knew the difference between right and wrong, Dr. Schroeder answered, “[t]here is no psychological tests [sic ] that we can administer that is designed solely to discern right from wrong.” Dr. Schroeder’s job was to determine whether Garner was competent to stand trial and whether there were any neuropsychological problems. Defense counsel did not raise the issue of insanity as a defense. Therefore, the prosecution’s attempts to turn the history, character and background of the defendant into an argument that Garner did not lack the substantial capacity to appreciate the criminality of his conduct or to conform his conduct to the requirements of the law were irrelevant.
The prosecution believed that the psychological testimony was somehow supposed to lead the jury to believe that the organic brain injury caused Garner to act as he did. This was not the argument presented by the defense. The organic *71brain injury had nothing to do with the motivation behind the burglary and fires. Nor did the injury in any way cause Garner not to be able to appreciate the criminality of his conduct. Appellant’s history, character and background were presented solely for purposes of mitigation.
Garner’s age, both chronological and mental, is an additional mitigating factor. At the time of the offense, Garner, it appears, had just turned nineteen. However, he was much younger than nineteen mentally and emotionally. This court held in State v. Rogers (1985), 17 Ohio St.3d 174, 17 OBR 414, 478 N.E.2d 984 (Wright, J., concurring in part and dissenting in part), vacated (1985), 474 U.S. 1002, 106 S.Ct. 518, 88 L.Ed.2d 452, paragraph seven of the syllabus, that “[t]he word ‘age’ as used in R.C. 2929.02(A), 2929.023, 2929.03 and 2929.04 refers to a defendant’s chronological age.” In my dissent, I stated that I could not “sanction the electric chair for a person with the mentality of a child * * *.” Id. at 188, 17 OBR at 427, 478 N.E.2d at 997. I continue to hold to this belief today.
Garner did commit a heinous crime. Although his youth alone would not be enough to persuade me to overturn the lower court’s sentence of death, his youth, combined with his atrocious upbringing, is enough to convince me that justice would be served if Gamer were sentenced to the maximum prison term allowed by law. This means that Garner would serve up to one hundred and fifty years in prison for the murder charges; ten to twenty-five years on the aggravated burglary charge and on each of the aggravated arson charges; and two years each for the theft charge and the two charges of receiving stolen property. This certainly amounts to life without parole.
To quote Chief Justice Moyer: “The crime was committed, not after defendant had matured to an age when education, normal life experiences, and maturity could have intervened, but so soon after the brutally abusive conditions created by his family that I am compelled to find that the death sentence is not appropriate for the defendant in this case.” State v. Murphy (1992), 65 Ohio St.3d 554, 588, 605 N.E.2d 884, 910 (Moyer, C.J., Wright and Herbert R. Brown, JJ., dissenting).
The same philosophy holds true for this case. William Garner never had a chance at a normal life. He was born into an atmosphere of violence, deprivation, and abuse. He had a borderline IQ and an organic brain impairment. He suffered physical, mental, sexual, and emotional abuse his entire life. He lacked proper nourishment, appropriate discipline, parental bonding, appropriate role models and any semblance of a normal childhood.
For the reasons stated above, I dissent from the majority’s affirmance of Garner’s death sentence.